Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a method carried-out by a video post-production system that comprises a video processing device and a display device to produce added content responsive to student commentary, the method comprising: receiving, at the video processing device, a first video input stream from a first dedicated video input source capturing an educational presentation; further receiving, at the video processing device, student commentary data received from a plurality of student-operated devices during the educational presentation; utilizing at least the first video input stream to produce a raw commentary-containing video of the educational presentation containing synchronized student commentary derived from the student commentary data; adding post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the post- production content comprises input that addresses the student commentary; and outputting a finalized annotated class discussion video containing the post- production content for viewing on the display device; adding textual replies and _annunciation responsive to the student commentary to appear in the finalized annotated class discussion video; and superimposing over imagery of the educational presentation for appearance on the display device to present the student commentary and a responsive post-production content.
Claim11 recites a video post-production system utilized in conjunction with a display device and a video processing device, the video post-production system comprising: a controller configured to receive a first video input stream from a dedicated video input source during an educational presentation; a wireless receiver coupled to the controller and configured to provide thereto student commentary data received from a plurality of student-operated devices during the educational presentation; and a memory storing computer-readable instructions that, when executed by the controller, cause the video post-production system to: utilize at least the first video input stream to produce a raw commentary-containing video of the educational presentation containing synchronized student commentary derived from the student commentary data; add post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the post-added production content comprises input that addresses the student commentary, and output a finalized annotated class discussion video containing the post-production content for viewing on the display device; add textual replies and annunciation responsive to the student commentary to appear in the finalized annotated class discussion video; and superimpose over imagery of the educational presentation for appearance on the display device to present the student commentary and a responsive post-production content.
Claim21 recites a  method carried-out by a video post-production system that comprises a video processing device and a display device to produce added content responsive to student 
 further receiving, at the video processing device, student commentary data received from a plurality of student-operated devices during the educational presentation; utilizing at least the first video input stream to produce a raw commentary-containing video of the educational presentation containing synchronized student commentary derived from the student commentary data; adding post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the post-production content comprises input that addresses the student commentary; outputting a finalized annotated class discussion video containing the post-production content for viewing on the display device; and receiving the student commentary data, at least in part, as drawn images superimposed over a live feed, the images at least comprising an arrow, circle, and similar identifying images of an object appearing in a video feed to which submitted student commentary pertains and executed by the student-operated devices.
The closest prior arts, Hull et al US 2008/0145830, either singularly or in combination fails to anticipate or render the underline limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484